Napton, J.
This is an ejectment, originally in the name of Pemberton "Watson, guardian and curator of'the peison and estate of John Underwood, an insane person, against Bela G-. Bishop. After the answer and replication were filed and the case was ready for trial, leave was granted the plaintiff to amend his petition, so as to make the action in the name of the insane person, by his guardian, &c., instead of by the guardian as plaintiff, in accordance with Reed v. Wilson, 13 Mo. 29. This was by consent allowed to be done by interlineation. The change was made in the caption, but not in the body of the petition,, and, of course, the petition was verbally unmeaning, as it read, that the plaintiff, Underwood, was guardian of Underwood, &c.
*375The case was tried by jury, and a verdict for plaintiff and judgment rendex-ed accordingly. The judgment ia entered correctly. The writ of restitution, issued on the judgment, recites it incorrectly, and is copied by the clerk in' the record. The certificate of the clerk, however, correctly recites the action and judgment.
"When the circuit coux’t, in accordance with plaintiff’s motion, ordered the amexxdment, it is to be regarded here as having been made, and it is immaterial whether the vex'bal changes are made or not. It is not the business of this court, upon writs of ei’ror or appeal, to revise clerical omissions or mistakes, if the substance of what is intended sufficiently appears. The judgment is affirmed.
The other judges concur.
Affirmed.